Citation Nr: 0533059	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  00-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for the period from June 10, 1989 to May 9, 1999 for 
paranoid-type schizophrenia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1988 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The Board notes that, in the October 1999 rating decision, 
the RO granted service connection for paranoid-type 
schizophrenia and assigned the following initial disability 
ratings: 10 percent from June 10, 1989; 30 percent from May 
10, 1999; and 50 percent from September 1999.  The veteran's 
June 2000 notice of disagreement only expressed 
dissatisfaction with the 10 percent evaluation, asserting 
that the rating should be 30 percent.  Similarly, the August 
2000 substantive appeal indicated only that the 10 percent 
rating should be 30 percent.  

Because the October 1999 rating decision contained a 
"staged" rating of the veteran's disability, he was free to 
disagree with any or all of the ratings assigned. See 
Fenderson v. West,  12 Vet. App. 119 (1999).  Both the notice 
of disagreement and the substantive appeal speak only to the 
10 percent rating in effect from June 10, 1989 to May 9, 1999 
only.  Therefore, the appeal is perfected with respect to 
that disability rating and rating period only.  See 38 C.F.R. 
§§ 20.201 (if the RO made determinations on several issues at 
the same time, the claimant must identify the specific 
determination with which he disagrees), 20.202 (if a 
statement of the case addresses several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all issues or must specifically 
identify the issue appealed) (2005).  Accordingly, the issue 
before the Board on appeal is as set forth, above.

In addition, because the issue on appeal is limited to the 
specific rating and time period discussed, the veteran's 
August 2004 correspondence may be accepted only as a new 
claim for an increased disability rating from the evaluation 
of 70 percent in effect from August 2001.  The veteran is 
essentially seeking entitlement to a total evaluation based 
on individual unemployability due to service-connected 
disabilities.  That claim is referred to the RO for the 
appropriate action.     

Review of the claims folder reveals that the veteran 
submitted a notice of disagreement with the April 2002 rating 
decision that denied an increased rating for service-
connected hypertension.  However, in an October 2002 rating 
decision, the RO combined the evaluation for hypertension 
with service-connected renal dysfunction and awarded a 30 
percent rating, and in a May 2003 rating decision, increased 
the evaluation to 60 percent, the maximum available rating.  
The RO notified the veteran and his representative that this 
action constituted a complete grant of benefits on appeal.  
The RO has not received any disagreement with that decision.  
Therefore, this matter is not currently before the Board.   

The Board notes that the veteran originally requested a 
Travel Board hearing.  However, he failed to report for the 
hearing scheduled in October 2001 and cancelled the hearing 
scheduled in April 2002.  He has not asked for the latter 
hearing to be rescheduled.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  For the period from June 10, 1989 to May 9, 1999, there 
is no evidence of active psychosis or any psychiatric 
symptoms affecting the veteran's social or 
industrial/occupational functioning.    


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for the period from June 10, 1989 to May 9, 1999 for 
paranoid-type schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9203 (2005); 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson, 12 Vet. App. at 126.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the rating period in question, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Therefore, in this case, prior to 
November 7, 1996, the Board may apply only the previous 
version of the rating criteria.  As of November 7, 1996, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.    

The Board notes that, in its October 1999 rating decision and 
August 2000 statement of the case, the RO considered both 
versions of the regulations.  Accordingly, the Board may 
similarly consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

For the period from June 10, 1989 to May 9, 1999, the RO 
evaluated the veteran's paranoid-type schizophrenia as 10 
percent disabling under Diagnostic Code (Code) 9203.  Under 
the previous version of the rating schedule, a 30 percent 
rating is assigned when there is definite impairment of 
social and industrial adaptability.  See VAOPGCPREC 9-93 
("definite" should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large).  38 C.F.R. § 4.132, 
Code 9203 (in effect prior to November 7, 1996).

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9203 (in 
effect since November 7, 1996).

The April 1989 Medical Evaluation Board report indicated that 
the veteran was initially referred for treatment due to 
unusual behavior, neglect of personal hygiene, disorganized 
thoughts with loosening of associations, and possible 
delusions.  Mental status examination was significant for 
orientation to self only, flight of ideas, loosening of 
associations, possible auditory hallucinations, and very poor 
insight.  Following hospitalization and treatment, the 
provisional diagnosis was schizophreniform disorder, acute, 
moderate, in remission on medication, and manifested by 
inappropriate affect, loosening of associations, and 
disturbed functioning at work and social relationships.  The 
May 1989 Physical Evaluation Board report recommended that 
the veteran that the veteran be separated for physical 
disability with a disability percentage of 30.  

While the May 1989 Physical Evaluation Board recommended a 
disability percentage of 30, this does not require the VA to 
grant a 30 percent evaluation.  This appears to be the focus 
of the veteran's confusion.  Following discharge from 
service, the VA made an independent investigation and 
finding.  This finding was based, in part, on VA medical 
records from May 1989 and June 1989, which indicated that the 
veteran continued to take medication for his disability, but 
that no abnormalities were observed, providing evidence 
against this claim.  It was indicated that the disability 
appeared to be in remission and stable.  

Similarly, the report of the March 1990 VA psychiatric 
examination indicated that the examiner found some depression 
and anxiety and impaired insight, but no evidence of 
disorientation, memory loss, or overt schizophrenic trends or 
other indications of psychosis.  The veteran reported that he 
socialized well, had a lot of friends, had a girlfriend that 
he planned to marry, engaged in a variety of hobbies and 
activities, and was attending school at night to become an 
electronic engineer.  The diagnosis was schizophreniform 
disorder in remission on medication.  The Board finds that 
this report is entitled to great probative weight. 

There is no subsequent medical evidence until he presented to 
VA in April 1999.  VA medical evidence of record through May 
9, 1999 is negative for symptoms or diagnosis of psychosis.  

Thus, following the veteran's discharge, there is no evidence 
of active psychosis or any symptoms affecting the veteran's 
social or industrial functioning that would warrant an 
evaluation greater than 10 percent under either version of 
the rating criteria.  38 C.F.R. § 4.7.  Accordingly, despite 
the Physical Evaluation Board's pre-discharge recommendation 
of a 30 percent disability rating, the Board finds that, for 
the period beginning immediately following the veteran's 
discharge, from June 10, 1989 to May 9, 1999, the 
preponderance of the evidence is against an initial 
disability rating greater than 10 percent for paranoid-type 
schizophrenia.  38 C.F.R. § 4.3.  The appeal is denied.       

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in August 2003, as well as information provided in the 
October 1999 rating decision and the August 2000 statement of 
the case and March 2004 supplemental statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the March 2004 supplemental statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued the October 1999 rating 
decision on appeal before the November 2000 enactment of the 
VCAA, such that providing VCAA notice prior to the rating 
decision was not possible.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In addition, the Board notes that the 
August 2003 VCAA letter does not conform to 38 C.F.R. 
§ 3.159(b)(1) and request the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  
In any event, as discussed above, the Board finds that the 
veteran ultimately received all necessary notice under the 
VCAA and was aware of the necessity to provide evidence in 
support of his claim, such that any technical deficiency in 
VCAA notice does not result in any prejudice to the veteran.  
Bernard, 4 Vet. App. at 392-94.  Moreover, neither the 
veteran nor his representative has made any showing or 
allegation that the timing or content of VCAA notice has 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, a VA examination, and VA 
medical records identified for the time period in question.  
The veteran specifically denies any private medical 
treatment.  As there is no indication or allegation that 
additional relevant evidence remains outstanding, the Board 
finds that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  


ORDER

An initial disability rating greater than 10 percent for the 
period from June 10, 1989 to May 9, 1999 for paranoid-type 
schizophrenia is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


